Case
 Case1:19-cr-00463-DLC
      1:19-cr-00463-DLC Document
                         Document202-1
                                  209 Filed
                                       Filed01/25/21
                                             01/22/21 Page
                                                       Page11ofof77
Case
 Case1:19-cr-00463-DLC
      1:19-cr-00463-DLC Document
                         Document202-1
                                  209 Filed
                                       Filed01/25/21
                                             01/22/21 Page
                                                       Page22ofof77
Case
 Case1:19-cr-00463-DLC
      1:19-cr-00463-DLC Document
                         Document202-1
                                  209 Filed
                                       Filed01/25/21
                                             01/22/21 Page
                                                       Page33ofof77
Case
 Case1:19-cr-00463-DLC
      1:19-cr-00463-DLC Document
                         Document202-1
                                  209 Filed
                                       Filed01/25/21
                                             01/22/21 Page
                                                       Page44ofof77
Case
 Case1:19-cr-00463-DLC
      1:19-cr-00463-DLC Document
                         Document202-1
                                  209 Filed
                                       Filed01/25/21
                                             01/22/21 Page
                                                       Page55ofof77




 January 24
Case
 Case1:19-cr-00463-DLC
      1:19-cr-00463-DLC Document
                         Document202-1
                                  209 Filed
                                       Filed01/25/21
                                             01/22/21 Page
                                                       Page66ofof77
       Case
        Case1:19-cr-00463-DLC
             1:19-cr-00463-DLC Document
                                Document202-1
                                         209 Filed
                                              Filed01/25/21
                                                    01/22/21 Page
                                                              Page77ofof77




AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: /s/ Sheb Swett                            Date: January 20, 2021
   Stephanie Lake/Sheb Swett
   /Aline R. Flodr
   Assistant United States Attorneys




                                              Date: January 20, 2021
   Nicholas Smith, Esq.
   Counsel for DAVID MALEH




                                       7
